DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    266
    647
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    422
    669
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation, “combing portion” is not understood, and considered misdescriptive in view of the disclosure and the meaning of the recitation “comb” as it is conventionally understood. Additionally, it is unclear what is intended by “convexly disposed.” Additionally, the relative and subjective recitation “smooth” renders those claims in which it appears indefinite because of its numerous possible interpretations.
Claim Rejections - 35 USC § 102/103
Claims 1-11 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PERL (US 4,430,218).
PERL discloses a structure, which, as the claims are best understood, is seen to meet the limitations of the claims. Spacer 17, having a tapered portion as shown in Fig. 4, is seen to meet the limitation of a flange.

    PNG
    media_image3.png
    579
    630
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571)272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776